06/22/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0549


                                      DA 21-0549
                                   _________________

PETER B. HUTTON,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
ESTATE OF JERALD L. NYHART, by and
through the Personal Representative, SANDY
NYHART; POINT OF ROCKS ANGUS RANCH,
INC.; and SHERRY N. SMITH, an individual,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Luke Berger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 22 2022